Case 6:21-cv-00781-LEK-ATB Document 8-5 Filed 08/20/21 Page 1 of 2




         Exhibit 3
                        Case 8-10-72883-dte Doc 2 Filed 04/22/10 Entered 04/22/10 10:44:19
                        Case 6:21-cv-00781-LEK-ATB Document 8-5 Filed 08/20/21 Page 2 of 2


 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
         ---------------------------------------------X                                   Chapter       7
 IN RE:  Joseph A. Pepitone
                                                                                          Case No.:

                                     Debtor(s)                                            STATEMENT PURSUANT TO LOCAL RULE 2017
                  ---------------------------------------------X

I, Robert L. Pryor, an attorney admitted to practice in this Court, state:

1. That I am the attorney for the above-named debtor(s) and am fully familiar with the facts herein.

2. That prior to the filing of the petition herein, my firm rendered the following services to the
   above-named debtor(s):

                                       Date\Time                                  Services

                                       January 6, 2010 through                    Initial interview, analysis of financial
                                       March 22, 2010                             condition, etc.

                                       April 8, 2010 through April                Preparation and review of
                                       21, 2010                                   Bankruptcy petition

3. That my firm will also represent the debtor(s) at the first meeting of creditors.

4. That all services rendered prior to the filing of the petition herein were rendered by my firm.

5. That my usual rate of compensation of bankruptcy matters of this type is $                                                2,850.00   .

Dated: April 22, 2010
                                                                             /s/ Robert L. Pryor
                                                                             Robert L. Pryor
                                                                             Attorney for debtor(s)
                                                                             Pryor & Mandelup, L.L.P.
                                                                             675 Old Country Road
                                                                             Westbury, NY 11590

                                                                             516-997-0999 Fax:516-333-7333




Software Copyright (c) 1996-2010 Best Case Solutions - Evanston, IL - www.bestcase.com                                                      Best Case Bankruptcy
